NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2649-18

B.B.,1

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted November 5, 2020 – Decided May 6, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the New Jersey Department of
                   Corrections.

                   B.B., appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Chanell Branch, Deputy Attorney
                   General, on the brief).

1
  We use initials to protect appellant's confidentiality as the Department of
Corrections has dismissed the four disciplinary charges and expunged
appellant's record.
PER CURIAM

      Inmate B.B. filed this appeal to challenge the Department of Corrections'

finding that he violated prohibited act *.708, refusing to submit to a search, three

times, and prohibited act *.258, refusing to submit to testing for a prohibited

substance, one time. See N.J.A.C. 10A:4-4.1(a)(2). The Department imposed

consecutive sanctions for each prohibited act, resulting in an aggregate sanction

of 450 days of administrative segregation, 180 days of lost commutation time,

30 days of lost recreation privileges, 365 days of urine monitoring, and

permanent loss of contact visits. We requested the video evidence that the

agency said it relied upon to substantiate the charges. The agency ultimately

reported that the video evidence was no longer operable.

      In light of that development, the agency then filed a motion for a remand

for the purpose of dismissing the disciplinary charges that are the subject of this

appeal. We granted the motion, provided that the agency thereafter expunge the

inmate's records in accord with N.J.A.C. 10A:4-9.26, and notify us that the

dismissal and expungement have occurred. We retained jurisdiction.

      As the agency has notified us that the agency has dismissed the four

disciplinary charges and expunged the inmate's record, the appeal before us is

dismissed.

                                                                              A-2649-18
                                         2